     Case 2:20-cv-11241-MCS-MRW Document 11 Filed 03/25/21 Page 1 of 3 Page ID #:47



 1
      Todd M. Friedman (SBN 216752)
 2    Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
      21550 Oxnard St., Suite 780
 4    Woodland Hills, CA 91367
 5
      Phone: 323-306-4234
      Fax: 866-633-0228
 6    tfriedman@toddflaw.com
 7     abacon@ toddflaw.com
      Attorneys for Plaintiff
 8

 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                     )         Case No.
       TERRY FABRICANT, individually                   )
12
       and on behalf of all others similarly situated, )         2:20-cv-11241-MCS-MRW
13                                                     )
       Plaintiff,                                      )
14
                                                       )         NOTICE OF SETTLEMENT
15     vs.                                             )         AS TO INDIVIDUAL CLAIMS
16                                                     )         ONLY AND RESPONSE TO
       ELITE REMODELING GROUP, INC.,                   )         ORDER TO SHOW CAUSE
17
       and DOES 1 through 10, inclusive, and           )
18     each of them,                                   )
19
                                                       )
       Defendant.                                      )
20                                                     )
21

22
            NOW COMES THE PLAINTIFF by and through his attorney to

23
      respectfully notify this Honorable Court that this case has settled individually.

24    Plaintiff requests that this Honorable Court vacate all pending hearing dates and
25    allow sixty (60) days with which to file dispositive documentation. Dispositional
26    documents will be forthcoming. This Court shall retain jurisdiction over this
27    matter until fully resolved.
28




                                          Notice of Settlement
     Case 2:20-cv-11241-MCS-MRW Document 11 Filed 03/25/21 Page 2 of 3 Page ID #:48



 1
            Plaintiff further requests this Court discharge its Order to Show Cause
 2
      (Dkt. #10), as this matter has settled between the parties.
 3

 4

 5    Dated: March 25, 2021
 6

 7
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8

 9                                      By: /s/ Todd M. Friedman
10
                                            Todd M. Friedman
                                            Law Offices of Todd M. Friedman
11                                          Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Settlement
     Case 2:20-cv-11241-MCS-MRW Document 11 Filed 03/25/21 Page 3 of 3 Page ID #:49



 1
                                    PROOF OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years,
 3
      employed in the County of Los Angeles, State of California, and not a party to the
 4

 5
      above-entitled cause. On March 25, 2021, I served a true copy of the NOTICE OF

 6    SETTLEMENT AS TO INDIVIDUAL CLAIMS ONLY AND RESPONSE TO
 7    ORDER TO SHOW CAUSE on all counsel of record via the ECF Filing System:
 8    Executed on March 25, 2021.
 9          [X] I hereby certify that I am a member of the Bar of the United States
10    District Court, Central District of California.
11          [ ] I hereby certify that I am employed in the office of a member of the Bar
12    of this Court at whose direction the service was made.
13
            [X] I hereby certify under the penalty of perjury that the foregoing is true
14
      and correct.
15

16        By:        /s/ Todd M. Friedman
17
                     TODD M. FRIEDMAN, ESQ.
                     ATTORNEY FOR PLAINTIFF
18

19

20

21

22

23

24

25

26

27

28




                                          Notice of Settlement
